Citation Nr: 0514820	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  99-08 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for hair loss, claimed 
as a result of undiagnosed illness.

2. Entitlement to service connection for headaches, to 
include claimed as a result of undiagnosed illness.

3. Entitlement to service connection for a disability 
manifested by aching of multiple joints other than the joints 
of the back, claimed as a result of undiagnosed illness.

4. Entitlement to service connection for a disability 
manifested by nausea, vomiting, and diarrhea, with abdominal 
cramps, to include claimed as a result of undiagnosed 
illness.

5. Entitlement to service connection for a skin disorder, to 
include claimed as a result of undiagnosed illness.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), with fatigue/tiredness, depression, 
sleep loss, and short-temperedness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, including service in the Southwest Asia theater of 
operations during the Persian Gulf War from December 12, 
1990, to May 23, 1991, with prior and subsequent service in 
the United States Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in July 1998 and October 2003 by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2002 and in August 2004, the Board remanded this 
case to the RO for further development of the evidence and 
for procedural reasons.

On September 19, 2001, the veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO.  On 
December 1, 2004. she testified at a hearing by 
videoconference before the undersigned Veterans Law Judge.  
Transcripts of those hearings are of record.  Following the 
December 2004 hearing the veteran, through her 
representative, submitted additional evidence in support of 
her appeal and waived initial consideration of the additional 
evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2004).

Although the RO in a December 2003 supplemental statement of 
the case and in a May 2004 statement of the case listed 11 
issues, the veteran clarified her claims on appeal at the 
hearing in December 2004.  Therefore, the issues currently 
before the Board for appellate review are as stated on the 
first page of this decision.  A rating decision in April 
2000, which is final, see 38 U.S.C.A. § 7105 (West 2002), 
denied entitlement to service connection for a back 
disability.  The issue on appeal of entitlement to service 
connection for aching of joints, claimed as a result of 
undiagnosed illness, does not include the joints of the back.

The issues of entitlement to service connection for a skin 
disorder and for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  The appellant is a Persian Gulf War veteran who has 
exhibited objective indications of loss of hair from the 
scalp to a compensable degree which cannot be attributed to 
any known clinical diagnosis.

3.  The veteran had headaches during active service which 
were not found to be chronic.  Since separation from active 
service, continuity of symptomatology of headaches has been 
shown by competent lay and medical evidence.

4.  The veteran has not exhibited objective indications of a 
qualifying chronic disability of aching of multiple joints 
other than the joints of the back due to undiagnosed illness.

5.  There is no competent medical evidence linking any 
current aching of multiple joints other than the joints of 
the back to the veteran's active service.

6.  The veteran's gastrointestinal disability manifested by 
nausea, vomiting, and diarrhea, with abdominal cramps, has 
been attributed to known clinical diagnoses.

7.  There is no medical evidence that a peptic ulcer found in 
January 2002 to be recently healed was present in service or 
within one year of the veteran's separation from active 
service.

8.  There is no competent medical evidence linking a current 
gastrointestinal disorder to the veteran's active service.

CONCLUSIONS OF LAW

1.  Service connection for hair loss as a result of 
undiagnosed illness is warranted.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2004).

2.  Chronic headaches were incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(b) (2004).

3.  Entitlement to service connection for a disability 
manifested by aching of multiple joints other than the joints 
of the back, claimed as a result of undiagnosed illness, is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

4.  Entitlement to service connection for a disability 
manifested by nausea, vomiting, and diarrhea, with abdominal 
cramps, to include claimed as a result of undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.317 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter in June 2002, pertaining to the 
veteran's claims for service connection for multiple 
disabilities as results of undiagnosed illness, a VCAA notice 
letter in August 2002, pertaining to her claim for service 
connection for PTSD, and a VCAA notice letter in March 2004, 
pertaining to all of the veteran's claims, fulfilled the duty 
to notify pursuant to the VCAA.  The RO's letters informed 
the veteran of the evidence needed to substantiate her 
claims, the evidence which VA obtained and would attempt to 
obtain, and the evidence which she should submit in support 
of her claims.  In addition, the March 2004 VCAA notice 
letter advised the veteran to submit any evidence in her 
possession which she thought was relevant to her claims.  The 
RO's letters thus provided the four elements of notice as 
stated in Pelegrini II.

VA has also fulfilled the duty to assist pursuant to the VCAA 
with reference to the claims decided herein.  This decision 
grants entitlement to service connection for hair loss and  
headaches, and further assistance is not indicated for those 
claims.  With regard to the claims for service connection for 
a disability manifested by aching of multiple joints other 
than the joints of the back and for a disability manifested 
by nausea, vomiting, and diarrhea, with abdominal cramps, VA 
has obtained the veteran's service medical records and post-
service private and VA treatment records.  In addition, VA 
afforded the veteran medical examinations in connection with 
those claims.  The RO's June 2002 VCAA notice letter 
requested that the veteran sign and return VA Forms 21-4142, 
Authorization for Release of Information, so that VA might 
attempt to obtain records from her private treating 
physicians, but the veteran did not return the release forms.  
The Board, therefore, finds that further assistance is not 
required with reference to the claims decided herein and that 
those claims are ready for appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

A peptic ulcer (gastric or duodenal) may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004).

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2004) 
provide that VA shall pay compensation to a Persian Gulf War 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms).  To 
qualify, the disability must become manifest to a degree of 
10 percent or more prior to December 31, 2006, and the 
disability cannot otherwise be attributable to any known 
clinical diagnosis.  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other nonmedical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2).   To be 
"chronic" a disability must have existed for six months or 
more or have exhibited intermittent episodes of improvement 
and worsening over a six-month period.  Id.


III. Factual Background and Analysis

A. Hair Loss 

The veteran's service medical records are negative for any 
complaint or findings of hair loss.

In a statement received in December 1997, the veteran stated 
that she had had hair loss since serving on active duty in 
Saudi Arabia.

At a VA examination in May 1998, the veteran complained of 
gradual hair loss over the central area of her scalp for 
three or four years.  She stated that she saw a dermatologist 
who was unable to give her a diagnosis for this condition.  
She reported that the dermatologist gave her some lotions and 
creams which did not help much.  On examination, there was 
diffuse hair loss in the central area of the scalp.  The 
diagnosis was alopecia, unclear etiology.  The examiner 
ordered a laboratory test for hypothyroidism, the result of 
which was normal.

In July 1998, I. S., MD, private physician, reported that the 
veteran had minimal hair loss which was unexplained.  

At a hearing before a hearing officer in August 1999, the 
veteran testified that: she started to develop hair loss 
while on active duty; and after service she saw a 
dermatologist who was unable to figure out why her hair was 
falling out in patches.

In a statement received in December 1999, a friend of the 
veteran stated that she had complained to him about loss of 
hair since returning from the Persian Gulf.

At the hearing before the undersigned Veterans Law Judge in 
September 2001, the veteran's testimony concerning hair loss 
was essentially the same as at the hearing in August 1999.  
The veteran's father testified that she did not have any hair 
loss prior to leaving for service in the Persian Gulf.  

At a VA skin examination in January 2003, the veteran gave a 
history of shedding hair from her scalp after returning from 
Saudi Arabia.  She stated that the dermatologist she saw took 
samples of hair and skin but told her that tests of the 
samples didn't show anything.  On examination, there was 
evidence of decreased hair density in the occipital area and 
in an area measuring 20 by 10 centimeters extending from left 
to right superiorly from the inferior aspect of the hairline.  
The pertinent impression was alopecia, cause undetermined.

At the hearing before the undersigned Veterans Law Judge in 
December 2004, the veteran testified that she had hair loss 
on the top, back, and sides of her head which was more 
pronounced than it had been at the VA skin examination in 
January 2003.

The Board notes that signs or symptoms which may be 
manifestations of undiagnosed illness include signs or 
symptoms involving skin.  See 38 C.F.R. § 3.317(b)(2) (2004).  
In the veteran's case, her statements and testimony, which 
the Board finds are credible, and the medical evidence of 
record demonstrates that the chronic disability of loss of 
hair from the scalp became manifest in a Persian Gulf War 
veteran prior to December 31, 2006, and has not been 
attributed by examining and treating physicians to any known 
clinical diagnosis.  38 C.F.R. § 4.118, Diagnostic Code 7800, 
pertaining to disfigurement of the head, face, or neck, 
provides that an evaluation of 10 percent is warranted for 
such disfigurement with one characteristic of disfigurement.  
Note (1) to the diagnostic code provides that abnormal skin 
texture in an area exceeding 39 square centimeters is a 
characteristic of disfigurement.  The findings at the VA skin 
examination in January 2003 meet this definition of one 
characteristic of disfigurement of the head, and so the Board 
concludes that the veteran's loss of hair from the scalp is a 
qualifying chronic disability of a Persian Gulf War veteran 
for which entitlement to service connection is established.  
See 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 
(2004)

B. Headaches 

The veteran's service medical records show that, in April 
1991, she was seen for a complaint of headaches and dizziness 
for one month.  On examination, tenderness over the maxillary 
and frontal sinuses was noted.  The diagnosis was chronic 
sinusitis.  Medication was prescribed.  In a report of 
medical history in late April 1991, the veteran stated that 
she had frequent or severe headache.

At a VA examination in May 1998, the veteran complained of 
having headaches since she was in Saudi Arabia during her 
active service.  No diagnosis regarding her complaint of 
headaches was rendered.

At the hearing before a hearing officer in August 1999, the 
veteran testified that she had had severe headaches when she 
was in Saudi Arabia and that she now had such headaches at 
least two or three times per year.  

In a statement received in December 1999, a friend of the 
veteran stated that the veteran had complained to him of 
having headaches since her return from the Persian Gulf.

At the hearing before the undersigned Veterans Law Judge in 
September 2001, the veteran testified that she had headaches 
in Saudi Arabia, during the balance of her service, and 
currently and that she took Tylenol for her headaches.

At a VA examination in January 2003, the veteran reported 
that she first developed headaches in service when she had a 
gastrointestinal virus in January or February 1991 and that, 
after the virus resolved, she had continued to have 
intermittent headaches until the present time.  The veteran 
described headaches which ran through her left eye and 
radiated to her temple.  She had two or three headaches per 
week which lasted about an hour after she took medication.  
She stated that the headache pain was excruciating.  She 
stated that the headaches were associated with photophobia 
and scintillation spectra.  If she was home and had a 
headache, she would lie down. If she was at work, she would 
go to a dark room.  Cerebellar testing was normal.  The 
examining physician's diagnostic impression was migraine 
headaches.  

At the hearing before the undersigned Veterans Law Judge in 
December 2004, the veteran testified that she had headaches 
during service and that she had had headaches on a continuous 
basis since her separation from active service in June 1991.  
She stated that she was taking extra-strength Tylenol for her 
headaches.  

Upon consideration of the evidence of record concerning the 
veteran's headaches, the Board notes that during her active 
service she was noted to have headaches but the headaches 
were not found to be chronic.  However, the reports of the VA 
examinations in May 1998 and January 2003, the statement in 
December 1999 by the veteran's friend, and the veteran's 
testimony at hearings in 1999, 2001, and 2004, which the 
Board finds to be credible, demonstrate that the veteran has 
had continuity of symptomatology of headaches since her 
separation from active service.  Entitlement to direct 
service connection for migraine headaches is thus established 
on the basis of continuity of symptomatology.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(b) (2004).

C. Disability Manifested By Aching Of Multiple Joints

The veteran's service medical records reveal that in a report 
of medical history in April 1991 the veteran stated that she 
had swollen or painful joints.  At an examination in April 
1991, her musculoskeletal system was reported as normal.

At a VA examination in May 1998, the veteran reported that 
since having a viral illness in service in Saudi Arabia she 
had had aching of her joints and bones.  She complained of 
aching in her hips, elbows, and knees.  On examination, no 
obvious joint deformities were appreciated.  All joints 
exhibited a full range of motion and were without effusion.  
No obvious trigger points were appreciated.  The examining 
physician did not render a diagnosis to account for the 
veteran's complaint of aching joints.

At the hearing before the hearing officer in August 1999, the 
veteran testified that after service she saw a private 
physician for her aching joints and that he did not find a 
cause for her joint symptoms.

At the hearing before the undersigned Veterans Law Judge in 
September 2001, the veteran testified that her current family 
doctor had been unable to find out where her symptoms of 
aching joints were coming from.  The veteran's father 
testified that she had joint discomfort at the time of her 
return from the Persian Gulf.

At a VA joints examination in January 2003, the veteran 
complained of intermittent migratory joint pain in the hips, 
knees, elbows, hands, fingers, and wrists.  She stated that 
she had trouble at times writing her name due to hand 
weakness.  She said that her hips and knees would give but 
that she would catch herself before falling.  On motor 
testing, the veteran had 5/5 strength throughout.  Both tone 
and rapid alternating movements were within normal limits.  
There was no objective evidence on physical examination for 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement in any of the affected joints.  There were no 
constitutional signs consistent with inflammatory arthritis.  
The examiner reported the range of motion of the veteran's 
hips, knees, elbows, wrists, and fingers and did not find any 
limitation of motion.  X-rays of the veteran's hips, knee, 
elbows, and wrists were negative.  The pertinent diagnosis 
was no pathology of the joints.  

At the hearing before the undersigned Veterans Law Judge in 
December 2004, the veteran testified that she had had aching 
of joints since she was in Saudi Arabia during her active 
service.  

The Board notes that signs or symptoms which may be 
manifestations of undiagnosed illness include joint pain.  
38 C.F.R. § 3.317(b)(5) (2004).  A qualifying chronic 
disability means a chronic disability resulting from an 
undiagnosed illness.  38 C.F.R. § 3.317(a)(2)(i) (2004).  
Disabilities that have existed for six months or more will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4) 
(2004).  "Objective indications of chronic disability" 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indictors that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3) (2004).

In the veteran's case, although she has consistently 
complained of aching of multiple joints since her active 
service, the report of the VA joints examination in January 
2003 shows clearly that there are no signs of disability in 
the medical sense of objective evidence perceptible to the 
examining physician.  Nor were such signs reported by the VA 
examiner in May 1998.  Therefore, entitlement to service 
connection for aching of multiple joints would require non-
medical indicators of chronic disability which are capable of 
independent verification.  The veteran's subjective 
complaints of intermittent migratory joint pain have not been 
verified by any independent evidence.  Although  the 
veteran's father testified that the veteran complained of 
joint pain on her return from service, such testimony is 
merely cumulative of the veteran's complaints.  The veteran 
has not submitted any evidence objectively corroborating the 
existence of disability from aching joints, such as a 
statement from an employer that she lost time from work due 
to a complaint of aching joints.  Furthermore, as noted 
above, although the veteran was requested to authorize the 
release to VA of the records of her post-service treatment by 
the private physicians whom she identified, she failed to do 
so.  Any independent verification of her claim to have a 
current disability related to aching of multiple joints which 
might be contained in her private treatment records is thus 
not part of the evidence in the case at this time.  The Board 
concludes that the evidence of record does not show that the 
veteran has exhibited objective indications of a qualifying 
chronic disability of aching of multiple joints other than 
the joints of the back, and so entitlement to service 
connection for such disability as a result of undiagnosed 
illness  is not established.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2004).  Because there is no 
competent medical evidence of record relating any current 
aching of joints to the veteran's active service, there is no 
basis on which to allow direct service connection for a 
disability manifested by aching of multiple joints other than 
the joints of the back.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

D. Disability Manifested By Nausea, Vomiting, And Diarrhea, 
With Abdominal Cramps  

The veteran's service medical records show that, in August 
1989, she complained of right abdominal/flank pain.  The 
assessment was rule out right abdominal myofascial strain.  
In November 1990, the veteran was seen for menstrual cramps.  
In April 1993, during her Reserves service, she was seen for 
a complaint of left lower pelvic pain.  The assessment was 
PID [pelvic inflammatory disease].  The veteran's service 
medical records are negative for findings or a diagnosis of 
any gastrointestinal (GI) disorder.

At a VA examination in May 1998, the veteran complained of 
abdominal cramping unrelated to menstrual periods or to 
meals, nausea, occasional vomiting, and frequent 
constipation.  She stated that these symptoms had started 
three or four years earlier.  On examination, the abdomen was 
soft and non-distended.  There was tenderness to light 
palpation in the epigastric area.  No masses were 
appreciated.  The examining physician ordered a laboratory 
test for the H. Pylori antibody.  The laboratory study was 
performed and was positive for H. Pylori infection, which the 
examiner found was the likely cause of the veteran's GI 
symptoms.  He recommended that she seek medical treatment for 
that condition.

At the hearing before a hearing officer in August 1999, the 
veteran testified that she was not aware that the VA examiner 
in May 1998 had found that her GI symptoms were due to H. 
Pylori infection and that she would seek treatment from a 
private physician.

A private treatment record dated in November 2000 noted the 
veteran's complaint of burning in the left upper quadrant of 
the abdomen which was relieved by taking Tums.  On 
examination, the abdomen was soft and non-distended.  Bowel 
sounds were positive in all quadrants.  Tenderness of the 
left upper quadrant was noted.  There were no masses or 
organomegaly.  The assessment was ulcer, rule out pregnancy.

At the hearing before the undersigned Veterans Law Judge in 
September 2001, the veteran testified that she was being 
treated by her family doctor for all of her medical 
conditions but she did not provide any specific testimony as 
to the clinical findings by that physician.  As note above, 
she did not respond to the RO's request to authorize release 
to VA of the records of her private post-service treatment.

In January 2002, the veteran was seen by a private 
gastroenterologist for evaluation of her complaint of diffuse 
abdominal pain. The veteran gave a history of diffuse 
abdominal pain for one and a half years which occurred two or 
three times per week between meals.  She had epigastric 
burning with heartburn.  She had no nausea or vomiting except 
in the morning at times.  Her weight had been stable.  Her 
bowel movements were chronically constipated.  She had taken 
Nexium, which did not help.  She took Prevpac for one week 
and felt much better.  She had homorrhoidal bleeding at 
times.  A sigmoidoscopy six months earlier had been negative 
except for hemorrhoids.  On examination, the abdomen was flat 
and soft.  Bowel sounds were active.  No tenderness, masses, 
or organomegaly was noted.  A panendoscopy was performed with 
findings of: a normal esophagus; a moderate-sized hiatal 
hernia; a marginally deformed duodenum but no active ulcers; 
and a recently healed ulcer.  The final impressions were 
hiatal hernia and deformed duodenum.  The private 
gastroenterologist recommended that the veteran be prescribed 
Prevacid and referred her back to her family doctor.

At a VA GI examination in January 2003, the veteran stated 
that after she saw the private gastroenterologist in January 
2002 she did take Prevacid for a while but when she ran out 
the medication was not re-prescribed.  She stated that she 
was taking Advil and/or Tylenol intermittently for abdominal 
cramping.  On examination of the abdomen, there was some mild 
tenderness to deep palpation in the epigastric area and the 
left greater than right upper quadrant.  The examination was 
otherwise unremarkable.  The impression was hiatal hernia 
with esophagogastroduodenoscopy diagnosis of healed ulcer 
with deformed duodenum with recommendation for treatment with 
Prevacid.  The examiner commented that it appeared that 
Prevacid should have been maintained as part of the veteran's 
drug regimen.  

At the hearing before the undersigned Veterans Law Judge in 
December 2004, the veteran testified that she was being 
treated by the private gastroenterologist who had evaluated 
her in January 2002 and that she was taking medication which 
he prescribed for her GI complaints.

Upon consideration of the evidence of record, the Board notes 
that there is no competent medical evidence relating any 
current GI disorder to the veteran's active service, and so 
there is no basis on which to allow direct service connection 
for a disability manifested by nausea, vomiting, and 
diarrhea, with abdominal cramps.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  There is no medical 
evidence that a peptic ulcer was present in service or within 
one year of the veteran's separation from active service, and 
so there is no basis to allow presumptive service connection 
for a peptic ulcer.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).  In any event, service 
connection presupposes a diagnosis of a current disease.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As noted 
above, in January 2002, the private gastroenterologist found 
that the veteran's recent peptic ulcer was healed, and there 
is no subsequent medical evidence that the veteran currently 
has peptic ulcer disease.  For that reason also, entitlement 
to service connection for a peptic ulcer is not established.  
  
The veteran's claimed disability manifested by nausea, 
vomiting, and diarrhea, with abdominal cramps, has been 
attributed by examining and treating physicians to the known 
clinical diagnoses of H. Pylori infection, healed peptic 
ulcer, hiatal hernia, and deformed duodenum, and so 
entitlement to service connection for such disability as a 
result of undiagnosed illness is not established.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2004).

As the preponderance of the evidence is against the veteran's 
claims denied by this decision, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Service connection for loss of hair from the scalp as a 
result of undiagnosed illness is granted.

Service connection for headaches is granted.

Entitlement to service connection for a disability manifested 
by aching of multiple joints other than the joints of the 
back, claimed as a result of undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested 
by nausea, vomiting, and diarrhea, with abdominal cramps, to 
include claimed as a result of undiagnosed illness, is 
denied.  
REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2004).
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2004). 

With regard to the veteran's claim for service connection for 
PTSD, the Board notes that diagnoses of PTSD have been 
rendered, including by a VA psychiatric examiner December 
2002, but that the veteran's official service records, to 
include her DD Form 214, separation document, and DA Form 2-
1, personnel record, do not show that she engaged in combat 
with the enemy during her active service.  

In written statements submitted to VA and in hearing 
testimony, the veteran has claimed the following as a 
stressor: at a military camp in the Saudi Arabian desert 
which was called King Kuwait Military City, when her unit was 
in formation, an enemy Scud missile exploded in the air 
directly above them.  The veteran has also stated that other 
Scud missiles hit areas which were near the location of her 
unit.  The veteran's Army personnel record shows that her 
unit was the 320th AG CO (PSTL), attached to HQ ARCENT CMD 
FLUD, Saudi Arabia, from December 15, 1990, to May 22, 1991.

The Board finds that VA's duty to assist the veteran in the 
development of her claim for service connection for PTSD 
pursuant to the VCAA requires that VA attempt to verify the 
veteran's claimed stressor as stated above by contact of the 
United States Armed Services Center for Unit Records 
Research, and this case will be remanded for that purpose.

With regard to the veteran's claim for service connection for 
a skin disorder, to include claimed as a result of 
undiagnosed illness, the veteran testified at the hearing 
before the undersigned Veterans Law Judge in December 2004 
that she had been treated for a skin disorder for years by 
Dr. Albert J. Weisbrot of Cincinnati, Ohio, and that Dr. 
Weisbrot had ordered tests to attempt to determine the nature 
and etiology of her skin disorder.  Although the veteran did 
not respond to a request by the RO in June 2002 to authorize 
the release to VA of the records of her treatment by Dr. 
Weisbrot, because those records are relevant to her claim on 
appeal and might, if received, be determinative of her claim, 
the Board believes that the veteran should be afforded 
another opportunity while this case is in remand status to 
authorize release to VA of those records and that another 
attempt should be made by VA to obtain the records.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should request that the 
veteran complete and return VA Form 21-
4142, Authorization for Release of 
Information, pertaining to the records of 
her treatment since June 1991 by Albert 
J. Weisbrot, MD, of Cincinnati, Ohio, 
and, if the veteran completes and returns 
the authorization form, the AMC should 
attempt to obtain copies of the records.

2.  The AMC should forward to the U.S. 
Armed Services Center for Unit Records 
Research (CURR), 7798 Cissna Road, 
Springfield, VA  22150, copies of the 
veteran's DD-Form 214 and  DA Form 2-1 
and copies of her stressor statements 
dated in August 2002 and September 2002 
which were received by VA.  CURR should 
be requested to report whether the 
veteran's claimed stressor(s) is verified 
by official unit records.  The response 
received from CURR should be made part of 
the record.

If CURR requests a more specific 
description of the claimed stressor(s) in 
question, the AMC should notify the 
veteran and request that she provide the 
necessary information.  If the veteran 
provides additional information, the RO 
should forward it to the requesting 
agency.  

3.  If, and only if, CURR verifies the 
veteran's claimed stressor, the veteran 
should be scheduled for a VA psychiatric 
examination.  The examiner must review 
the pertinent records in the claims file, 
to include service medical records and 
pertinent post-service medical records.  
The report of the examination should 
include a list of diagnoses of all 
psychiatric disorders found on Axis I and 
Axis II.  The AMC must specify for the 
examiner the stressor determined to have 
been verified and instruct the examiner 
that only that event may be considered 
for the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria of 
DSM-IV to support a diagnosis of PTSD 
have been satisfied.  The examiner should 
be advised that any stressors which have 
not been not verified should not be 
considered credible in rendering a 
diagnosis.  The rationale for all 
opinions expressed must be provided.

4.  Once the foregoing development is 
completed, the AMC should readjudicate 
the veteran's claims for service 
connection for PTSD and for a skin 
disorder, to include claimed as a result 
of undiagnosed illness, based on 
consideration of all of the evidence of 
record.  If the AMC denies the benefits 
sought on appeal, it should provide the 
veteran and her representative a 
supplemental statement of the case.  The 
veteran and her representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


